Name: Commission Regulation (EEC) No 3897/90 of 19 December 1990 fixing, for the 1991 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3796/81
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 31 . 12. 90No L 371 /4 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3897/90 of 19 December 1990 fixing, for the 1991 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3796/81 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), and in particular Article 12 (3) thereof, not permit a clear appreciation of the differences between the prices ruling on the markets in the different regions of the Community ; whereas it appears that the substantial price differences established since then for these species are basically explained by the absence, until now, of a Community price system favouring their unity within the Community ; whereas, in these particular circumstances, it is necessary to fix adjustment coefficients for these species which allow for the smooth application of the price system set out within the Act of Accession by a progres ­ sive alignment of them under favourable conditions which guarantee market access to the producers in these regions ; Whereas the guide prices for the 1991 fishing year were fixed for all the products in question by Council Regula ­ tion (EEC) No 3549/89 (3) ; and reduced following the monetary realignment of 5 January 1990 in accordance with Commission Regulation (EEC) No 3896/90 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Whereas Article 12 ( 1 ) of Regulation (EEC) No 3796/81 provides that the Community withdrawal and selling prices for each of the products listed in Annex I (A), (D) and (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price ; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year ; Whereas Article 12 (2) of Regulation (EEC) No 3796/81 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community ; Whereas, with regard to sardines of the species Sardina pllchardus, special conditions have been adopted in the Act of Accession in order to ensure a progressive align ­ ment of prices of sardines from the Atlantic on price levels of sardines from the Mediterranean ; whereas the production structure and access to the market of Atlantic sardines are different to those for Mediterranean sardines and meet the special needs of the processing industry ; whereas, with a View to the smooth application of the alignment of prices which does not artificially disturb market supply conditions, it is necessary to fix a special adaptation coefficient for size 3 of this product in the landing areas concerned in Spain and Portugal ; Whereas, with regard to crabs (Cancer pagurus), the statis ­ tical data available during the accession negotiations did Article 1 The percentages of the guide price referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned. Article 2 The conversion factors referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used for calcula ­ ting the Community withdrawal and selling prices for the products listed in Annex I (A), (D) and (E) of the above ­ mentioned Regulation, shall be as shown in Annex II . (') OJ No L 379, 31 . 12. 1981 , p. 1 . 2 OJ No L 282, 2. 10 . 1989, p . 1 . (3) OJ No L 346, 11 . 12. 1990, p. 1 . (4) See page 1 of this Official Journal. 31 . 12. 90 Official Journal of the European Communities No L 371 /5 the 1991 fishing year in the landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate, shall be as shown in Annex IV. Article 3 The Community withdrawal and selling prices as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 applicable for the 1991 fishing year and the products to which they refer, shall be as shown in Annex III . Article 4 The withdrawal and selling prices, as referred to in Article 12 (2) of Regulation (EEC) No 3796/81 and applicable for Article 5 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 . For the Commission Manuel MARÃ N Vice-President 31 . 12. 90No L 371 /6 Official Journal of the European Communities ANNEX I Percentage of guide price used in calculating withdrawal or sale prices Product % Herrings of the species Clupea harengus 85 Sardines of the species Sardina pilchardus I  from the Atlantic 85  from the Mediterranean 85 Dogfish (Squalus acanthias) 80 Dogfish (Scyliorhinus spp.) 80 Redfish (Sebastes spp.) 90 Cod of the species Gadus morhua 80 Coalfish (Pollachius virens) 80 Haddock (Melanogrammus aeglefinus) 80 Whiting (Merlangus merlangus) 80 Ling (Molva spp.) 80 Mackerel of the species Scomber scombrus 85 Mackerel of the species Scomber japonicus 90 Anchovies (Engraulis spp.) 85 Plaice (Pleuronectes platessa) 83 Hake of the species Merluccius merluccius 90 Megrim (Lepidorhombus spp.) 80 Rays' bream (Brama spp.) 80 Monkfish (Lophius spp.) 85 Shrimps of the species Crangon crangon 90 Crabs of the species Cancer pagurus 90 Norway lobster (Nephrops norvegicus) 90 ANNEX II Conversion (actor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Conversion Species Size (') Gutted fish, with head (') Whole fish (&gt;) \ II Extra, A (') BO Extra, A (') B (') Herrings of the species 1 0,00 0,00 0,85 0,85 Clupea harengus 2 0,00 0,00 0,80 0,80 3 0,00 0,00 0,50 0,50 Sardines of the species 1 0,00 0,00 0,55 0,35 Sardina pilchardus 2 0,00 0,00 0,55 0,35 3 0,00 0,00 0,85 0,35 4 0,00 0,00 0,55 0,35 Dogfish (Squalus acanthias) 1 0,75 0,55 0,71 0,50 2 0,64 0,45 0,60 0,40 \ 3 0,35 0,25 0,30 0,20 Dogfish (Scyliorhinus spp.) 1 0,80 0,60 0,75 0,50 2 0,80 0,60 0,70 0,50 I 3 0,55 0,40 0,45 0,25 Redfish (Sebastes spp.) 1 0,00 0,00 0,90 0,90 2 0,00 0,00 0,90 0,90 3 0,00 0,00 0,76 0,76 31 . 12. 90 Official Journal of the European Communities 1 No L 371 /7 \ Conversion Species Size (') Gutted fish, with head (') Whole fish (') ' ----i Extra, A (') B 0) Extra, A (') B (') Cod of the species 1 0,90 0,85 0,65 0,50 Gadus morhua 2 0,90 0,85 0,65 0,50 3 0,85 0,70 0,50 0,40 l 4 0,67 0,46 0,38 0,27 5 0,47 0,27 0,28 0,18 Coalfish (Pollachius virens) 1 0,90 0,90 0,70 0,70 l 2 0,90 0,90 0,70 0,70 3 0,89 0,89 0,69 0,69 4 0,72 0,52 0,38 0,28 Haddock (Melanogrammus 1 0,90 0,80 0,70 0,60 aeglefinus) 2 0,90 0,80 0,70 0,60 . 3 0,77 0,65 0,54 0,37 4 0,71 0,58 0,53 0,37 Whiting (Merlangus merlangus) 1 0,80 0,75 0,60 0,40 I 2 0,80 0,75 0,60 0,40 3 0,76 0,61 0,55 0,23 4 0,55 0,37 0,40 0,23 Ling (Molva spp.j 1 0,85 0,65 0,70 0,50 2 0,83 0,63 0,68 0,48 3 0,75 0,55 0,60 0,40 Mackerel of the species 1 0,00 0,00 0,85 0,85 Scomber scombrus 2 0,00 0,00 0,85 0,75 3 0,00 0,00 0,85 0,70 Spanish mackerel of the 1 0,00 0,00 0,85 0,75 species Scomber japonicus 2 0,00 0,00 0,85 0,70 3 0,00 0,00 0,70 0,57 4 0,00 0,00 0,55 0,40 Anchovies (Engraulis spp.^ 1 0,00 0,00 0,80 0,45 2 0,00 0,00 0,85 0,45 I 3 0,00 0,00 0,70 0,45 \ 4 0,00 0,00 0,29 0,29 Plaice 1 0,90 0,85 0,49 0,49 (Pleuronectes platessa) 2 0,90 0,85 0,49 0,49 \ 3 0,85 0,80 0,49 0,49 4 0,65 0,60 0,46 0,46 Hake of the species 1 1,00 0,94 0,79 0,73 Merluccius merluccius 2 0,76 0,71 0,59 0,54 3 0,75 0,70 0,58 0,53 4 0,64 0,59 0,50 0,41 5 0,60 0,55 0,47 0,38 Megrim (Lepidorhombus spp.J 1 0,85 0,65 0,80 0,60 \ 2 0,75 0,55 0,70 0,50 3 0,70 0,50 0,65 0,45 4 0,45 0,25 0,40 0,20 Rays' bream (Brama spp.) 1 0,85 0,65 0,80 0,60 2 0,60 0,40 0,55 0,35 No L 371 /8 Official Journal of the European Communities 31 . 12. 90 Conversion Species Size (') Whole fish or gutted,with head (') Fish without head (') Extra, A (') B (') Extra, A (') BO Monkfish (Lophius spp.^ 1 2 3 4 5 0,72 0,92 0,92 0,77 0,44 0,52 0,72 0,72 0,57 0,24 0,90 0,85 0,80 0,70 0,50 0,70 0,65 0,60 0,50 0,30 A (') BO Shrimps of the genus Crangon 1 2 0,65 0,30 0,55 0,30 Whole (') Crabs of the species Cancer pagurus 1 2 0,80 0,60 Whole (') Tails ( ¢) E ' Extra, A B Extra, A B Norway lobster (Nephrops norvegicus) 1 2 3 4 0,95 0,95 0,63 0,23 0,95 0,64 0,45 0,23 0,68 0,38 0,18 0,09 0,85 0,61 0,36 0,30 0,57 0,38 0,19 0,09 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . ANNEX III withdrawal or sale price m the Community of the products listed in Annex I (A), (D) and (E) to * Regulation (EEC) No 3796/81 Species Size 0 Withdrawal price (ECU/tQnne) Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') BO Herrings of the species Clupea harengus  1 January to 31 July 1991 and of 1 October to 31 December 1991  1 August to 30 September 1991 1 1 !i : ¢ 0 0 0 0 0 0 0 0 0 0 0 0 191 180 112 174 164 102 191 180 112 174 164 102 Sardines of the species Sardina pilchardus from the Atlantic : (a) Member States other than Spain and Portugal (b) Spain and Portugal 1 { 1 2 4 1 2 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 223 223 344 223 184 184 284 184 142 142 142 142 117 117 117 117 31 . 12. 90 Official Journal of the European Communities No L 371 /9 l Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Sardines of the species 1 0 0 214 136 Sardina pilchardus from 2 0 0 214 136 the Mediterranean 3 0 0 331 136 4 0 0 214 136 Dogfish (Squalus acanthias) 1 521 382 493 347 2 444 312 417 278 3 243 174 208 139 Dogfish (Scyliorhinus spp.,) 1 490 367 459 306 2 490 367 428 306 3 337 245 275 153 Redfish (Sebastes spp.) 1 0 0 733 733 2 0 0 733 733 3 0 0 619 619 Cod of the species 1 911 860 658 506 Gadus morhua 2 911 860 658 506 3 860 708 506 405 4 678 466 385 273 5 476 273 283 182 Coalfish 1 470 470 366 366 (Pollachius virens) 2 470 470 366 366 3 465 465 360 360 4 376 272 199 146 Haddock (Melanogrammus 1 662 589 515 442 aeglefinus) 2 662 589 515 442 3 567 478 397 272 4 523 427 390 272 Whiting (Merlangus merlangus) 1 521 488 391 260 2 521 488 391 260 l 3 495 397 358 150 4 358 241 260 150 Ling (Molva spp.^ 1 636 487 524 374 \ 2 622 472 509 359 3 562 412 1 * 449 300 Mackerel of the species 1 0 0 191 191 Scomber scombrus 2 0 0 191 168 3 0 0 191 157 Spanish mackerel of the 1 0 0 246 217 species Scomber japonicus 2 0 0 246 203 3 0 0 203 165 4 0 0 159 116 Anchovies (Engraulis spp.) : 1 0 0 633 356 2 0 0 673 356 3 0 0 554 356 4 0 0 229 229 No L 371 /10 Official Journal of the European Communities 31 . 12. 90 Withdrawal price (ECU/t) Species Size (') Gutted fish with head Whole fish Extra, A (') BO Extra, A 1 BO Plaice (Pleuronectes platessa).  1 January to 30 April 1991 1 2 3 4 577 577 545 417 787 787 743 568 314 314 314 295 428 428 428 402 314 314 314 295 428 428 428 402 545 545 513 385 743 743 699 524 1 May to 31 December 1991 1 2 3 4 Hake of the species Merluccius merluccius 1 2 3 4 5 2 712 2 061 2 034 1 735 1 627 2 549 1 925 1 898 1 600 1 491 2 142 1 600 1 573 1 356 1 274 1 980 1 464 1 437 1 112 1 030 Megrim (Lepidorhombus spp.) 1 2 3 4 1 294 1 142 1 066 685 990 837 761 381 1 218 1 066 990 609 913 761 685 304 Rays bream (Brama spp.) 1 2 1 059 747 810 498 996 685 747 436 Whole or gutted fish, with head Without head Extra, Ac 1) BO Extra, AO BO Monkfish (Lophius spp.) 1 2 3 4 a 1 308 1 672 1 672 1 399 800 945 1 308 1 308 1 036 436 3 849 3 635 3 421 2 993 2 138 2 993 2 780 2 566 2 138 1 283 AO BO 1 2 957 442 810 442 Shrimps of the genus Crangon Sale prices (ECU/tonne) Whole O Edible crabs (Cancer pagurus) 1 2 1 078 808 Whole Tails E' (1 ) Extra, A (') BO Extra, AO BO Norway lobster (Nephrops norvegicus) 1 2 3 4 3 755 3 755 2 490 909 3 755 2 530 1 779 909 2 688 1 502 712 356 6 575 4 719 2 785 2 321 4 409 2 939 1 470 696 O The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . 31 . 12. 90 Official Journal of the European Communities No L 371 /11 ANNEX IV 1 Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor Size (') Gutted fish, with, head Whole fish llL Extra, A (') B (&gt;) Extra, A (') B (') Mackerel of the species Scomber scombrus Coastal areas and islands of Ireland 0,79 u 000 000 151151151 151133124 Coastal areas and islands of Corn ­ wall and Devon in the United Kingdom 0,82 (1 000 000 156156156 156138129 Coastal areas from Portpatrick in south-west Scodand to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas and islands of Northern Ireland 0,88 (1 000 000 168168168 168148138 Coastal areas from Wick to Aber ­ deen in the north-east of Scotland 0,94 (1 000 000 179179179 179158148 Sardines from sardines of the species Sardina pilchardus from the Atlantic Coastal areas and islands of the counties of Cornwall and Devon in the United Kingdom 0,62 (1 000 0 0 0 0 0 138 138 213 138 88 88 88 88 Coastal areas of the Atlantic of Spain and Portugal 0,65 3 0 0 185  Hake of the species Merluccius merluccius Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0,63 1 2 3 4 1 708 1 298 1 281 1 093 1 025 1 606 1 213 1 196 1 008 940 1 350 1 008 991 854 803 1 247 923 905 700 649 Coastal areas and islands of Ireland 0,86 t 1 2 3 4 i 5 2 332 1772 1 749 1 493 1 399 2192 1 656 1 632 1 376 1 283 1 842 1 376 1 353 1 166 1 096 1 702 1 259 1 236 956 886 \ \ Selling prices (ECU/tonne) Edible crabs (Cancer pagurus) Coastal areas and islands of Ireland and the United Kingdom 0,96 0,96 1 2 1 035 776 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (BEC) No 3796/81 .